EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Garrett M. Hausman (Reg. No. 73,184) on 8 August 2022.

The application has been amended as follows: 
IN THE CLAIMS
In Claim 1, lines 4-5, the phrase “a coupler connected to the movable arm, operable via a hydraulic cylinder, and attachable to a work implement” has been replaced by - - a coupler connected to the movable arm, operable via a hydraulic cylinder, and attachable to a work implement, the coupler movable relative to the movable arm to couple a work implement at first and second attachment points, the coupler including a pin member receivable within the work implement to form the second attachment point, the coupler changed from a first state to a second state if the pin member has translated from a retracted position to an extended position - -.

In Claim 1, last four lines, the phrase “output a signal to an operator of the work vehicle if 1) the coupler has changed from a first state of attachment to a work implement to a second state of attachment to a work implement and 2) the lift system has changed from a state in which no work implement is supported thereby to a state in which all or a portion of a work implement is supported thereby” has been replaced by - - output a signal to an operator of the work vehicle if 1) the coupler has changed from the first state to the second state and 2) the lift system has changed from a state in which no work implement is supported thereby to a state in which all or a portion of a work implement is supported thereby - -.

Claims 2-4, 9-10, 12-13, and 18 have been cancelled.

In Claim 7, lines 1-2, the phrase “A monitoring system for a work vehicle, the work vehicle having a lift system to which an implement is attachable via a connection assembly,” has been replaced by - - A monitoring system for a work vehicle, the work vehicle having a lift system to which an implement is attachable via a connection assembly, the lift system including a movable arm affixed to a frame of the work vehicle and at least one hydraulic cylinder operable to move a portion of the movable arm relative to the frame, the connection assembly including a coupler secured to the movable arm and movable relative thereto to couple the implement at first and second attachment points, the coupler including a pin member receivable within a portion of the implement to form the second attachment point, - -.

In Claim 7, line 12, the phrase “determine a condition of the connection assembly based on the signals received” has been replaced by - - determine a condition of the connection assembly based on the signals received to determine if the pin member is in an extended state or if the pin member is in a retracted state - -.

In Claim 11, line 1, “claim 9” has been replaced by - - claim 7 - -.

In Claim 16, line 1, “claim 13” has been replaced by - - claim 7 - -.

In Claim 17, line 10, the phrase “determine a condition of the connection assembly based on the signals received” has been replaced by - - determine a condition of the connection assembly based on the signals received to determine if a pin member of the connection assembly is in an extended state or in a retracted state - -.

In Claim 19, line 1, “claim 18” has been replaced by - - claim 17 - -.

Reasons for Allowance
Claims 1, 5-8, 11, 14-17, and 19 are allowed.

The following is an examiner’s statement of reasons for allowance:
The independent claims overcome the prior art since they require (Claim 1) a pin member receivable within the work implement to form the second attachment point, (Claim 7) a pin member receivable within a portion of the implement to form the second attachment point, or (Claim 17) determine a condition of the connection assembly based on the signals received to determine if a pin member of the connection assembly is in an extended state or in a retracted state in combination with the other claim limitations.
The prior art of record does not disclose this combination of limitations. For example, US Patent Application Publication No. 2016/0237656 to Doherty et al. discloses coupler/connection assembly 1 and pins 12a/12b, however, Doherty does not disclose (Claim 1) a pin member receivable within the work implement to form the second attachment point, (Claim 7) a pin member receivable within a portion of the implement to form the second attachment point, or (Claim 17) determine a condition of the connection assembly based on the signals received to determine if a pin member of the connection assembly is in an extended state or in a retracted state in combination with the other claim limitations. The coupler/connection assembly moves instead of the pins. Similarly, other prior references do not disclose all the limitations of the independent claim. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0123211 discloses locked and unlocked states.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652